Case 2:21-cv-00545-BWA-JVM Document 13-2 Filed 06/30/21 Page 1 of 2

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

BRITTANY BANCROFT and ARIEL CIVIL ACTION NO. 2:21-CV-545
SHARONE, on behalf of themselves and
All others similarly situated JUDGE: ASHE

MAGISTRATE: VAN MEERVELD
V.

217 BOURBON, LLC and JESSE WADE
YEOMANS,

DECLARATION OF JESSE WADE YEOMANS

Pursuant to 28 U.S.C. 1746, I, Jesse Wade Yeomans, declare as follows:

1. I am a person of the full age of majority and am fully competent to execute this
declaration.

2. I am an owner and the manager of 217 Bourbon, LLC, which LLC owns and operates
The Drinkery;

3. The Drinkery is a bar located on Bourbon Street in New Orleans, Louisiana;

4. The Drinkery serves alcoholic and non-alcoholic beverages to its customers; it also
serves a limited number of food items;

5. Nearly all (approximately 95%) of the ingredients in the beverages and food it serves are
sourced from local distributors located in the State of Louisiana;

6. The beverages served by the drinkery are consumed either on the premises or outside of
the premises through the use of “to-go cups;”

7. The Drinkery does not produce any food or beverages which are packaged and shipped
out of the State of Louisiana;

8. The plaintiffs to this lawsuit were employed as bartenders at The Drinkery;

9. Atno time during their employment did they produce any goods or prepare and/or serve
any food or beverages which were served or shipped anywhere out of the State of
Louisiana;
Case 2:21-cv-00545-BWA-JVM Document 13-2 Filed 06/30/21 Page 2 of 2

10. That the foregoing is true and correct, and based upon my own knowledge.
| declare under the penalty of perjury that the foregoing is true and correct.

This 21* day of May, 2021.

y

se Wade Yeoman

 
